Gilfillan, C. J.
Judgment was rendered August 1, 1877, by a justice of the peace, in a civil action, in favor of plaintiff *72and against defendant. On May 28,1878, upon the affidavit and application of defendant, a writ of certiorari issued from the district court, directing the justice to certify the record and proceedings in the action to that court. Upon the return of the justice to this writ, the district court reversed the decision of the justice. This appeal is from the judgment of the district court.
The appellant contends here that the district court had no jurisdiction to issue the writ; that such writ can be issued only from the supreme court; that the only mode of removing a cause from a justice to the district court is by appeal. These propositions we deem to be correct. The jurisdiction to proceed by writ of certiorari is in its nature appellate or revising, and not original. Appellate jurisdiction in all cases is vested by the constitution (art. 6, § 2,) in the supreme court. The district courts have original jurisdiction in “all civil cases,” and “such appellate jurisdiction as may be prescribed by law.” Art. 6, § 5. The only appellate jurisdiction to review the judgments of justices of the peace given by law to the district courts is that by appeal. In the absence of statute vesting those courts, either expressly or by implication, with power to review or revise judgments of inferior tribunals otherwise than upon appeal, the sole repository of such jurisdiction is the supreme court. Therefore, the district court had no jurisdiction in the cause, and its judgment is reversed.